                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
1
                                                                         Oct 18, 2019
2                                                                            SEAN F. MCAVOY, CLERK



3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     ANTHONY VELA,                                 No. 2:19-cv-00019-SMJ
5
                                Plaintiff,         ORDER GRANTING PLAINTIFF’S
6                                                  REQUEST FOR ADDITIONAL
                  v.                               DISCOVERY AND DENYING
7                                                  DEFENDANT’S SUMMARY
     WAL-MART STORES INC.,                         JUDGMENT MOTION WITH
8                                                  LEAVE TO RENEW
                                Defendant.
9

10         Before the Court, without oral argument, is Plaintiff Anthony Vela’s Federal

11   Rule of Civil Procedure 56(d) request for additional discovery, ECF No. 9 at 1–8,

12   pertaining to Defendant Wal-Mart Stores Inc.’s summary judgment motion, ECF

13   No. 6. Defendant opposes Plaintiff’s request. ECF No. 15. Having reviewed the

14   briefing and the file in this matter, the Court is fully informed and grants the request.

15         Rule 56(d) provides,

16         If a nonmovant shows by affidavit or declaration that, for specified
           reasons, it cannot present facts essential to justify its opposition, the
17         court may:
                 (1) defer considering the motion or deny it;
18               (2) allow time to obtain affidavits or declarations or to take
              discovery; or
19               (3) issue any other appropriate order.

20         “To prevail on a request for additional discovery under Rule 56(d), a party

     ORDER GRANTING PLAINTIFF’S REQUEST FOR ADDITIONAL
     DISCOVERY AND DENYING DEFENDANT’S SUMMARY JUDGMENT
     MOTION WITH LEAVE TO RENEW - 1
1    must show that ‘(1) it has set forth in affidavit form the specific facts it hopes to

2    elicit from further discovery; (2) the facts sought exist; and (3) the sought-after facts

3    are essential to oppose summary judgment.’” Midbrook Flowerbulbs Holland B.V.

4    v. Holland Am. Bulb Farms, Inc., 874 F.3d 604, 619–20 (9th Cir. 2017) (quoting

5    Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827

6    (9th Cir. 2008)). A party “is not entitled to additional discovery under [Rule] 56([d])

7    ‘if it fails diligently to pursue discovery before summary judgment.’” Family Home

8    & Fin. Ctr., 525 F.3d at 827–28 (quoting Mackey v. Pioneer Nat’l Bank, 867 F.2d

9    520, 524 (9th Cir. 1989)); see Big Lagoon Rancheria v. California, 789 F.3d 947,

10   955 (9th Cir. 2015) (en banc).

11         Except in certain categories of cases not applicable here, “the Court will issue

12   a scheduling order to govern all procedures conducive to the just, speedy, and

13   inexpensive resolution of the action” LCivR 16(b)(1). A delay in issuing a

14   scheduling order also delays “starting the discovery and pretrial processes.” LCivR

15   16(b)(2). Thus, as the Local Civil Rules provide, “[t]he Court will issue a

16   scheduling order in accordance with Federal Rule of Civil Procedure 16(b)(2).” Id.

17   Under that provision, “[t]he judge must issue the scheduling order as soon as

18   practicable, but unless the judge finds good cause for delay, the judge must issue it

19   within the earlier of 90 days after any defendant has been served with the complaint

20   or 60 days after any defendant has appeared.” Fed. R. Civ. P. 16(b)(2). However,

     ORDER GRANTING PLAINTIFF’S REQUEST FOR ADDITIONAL
     DISCOVERY AND DENYING DEFENDANT’S SUMMARY JUDGMENT
     MOTION WITH LEAVE TO RENEW - 2
1    one of two triggering events must occur before the Court may issue a scheduling

2    order: either (1) the parties must provide the Court with a report following their

3    Federal Rule of Civil Procedure 26(f) conference, or (2) the Court must consult with

4    the parties at a scheduling conference. Fed. R. Civ. P. 16(b)(1).

5          To date, neither triggering event has occurred in this case. The Local Civil

6    Rules anticipate that, ordinarily, the Court will set a scheduling conference. See

7    LCivR 16(a)(5)(B). However, the Court has neglected to do so here. And while the

8    parties here have not yet completed their Rule 26(f) conference or submitted a

9    report, their attorneys are “jointly responsible” for this omission. Fed. R. Civ. P.

10   26(f)(2). Plaintiff, Defendant, and the Court all share some blame for the delay in

11   beginning discovery.

12         Plaintiff has not failed to diligently pursue discovery. Rather, Plaintiff has

13   shown by declaration that, despite reasonable diligence, he needs additional

14   discovery to oppose summary judgment. See Fed. R. Civ. P. 56(d). Plaintiff has

15   shown that Defendant had a policy or practice of allowing its employees to apply

16   accrued sick, vacation, or personal leave time to cover tardiness. See ECF No. 11.

17   Plaintiff hopes to elicit facts about how Defendant implemented or tolerated its

18   policy or practice, and how Plaintiff’s behavior conformed to prevailing norms

19   among Defendant’s employees. See id. Discovery on Defendant’s policy or practice

20   could raise a genuine dispute of material fact regarding whether Plaintiff improperly

     ORDER GRANTING PLAINTIFF’S REQUEST FOR ADDITIONAL
     DISCOVERY AND DENYING DEFENDANT’S SUMMARY JUDGMENT
     MOTION WITH LEAVE TO RENEW - 3
1    falsified his time records. See id. Thus, Plaintiff cannot currently present facts

2    essential to justify his opposition to summary judgment. In these circumstances, the

3    Court may deny a summary judgment motion with leave to renew it after additional

4    discovery. See Fed. R. Civ. P. 56(d)(1)–(2). The Court exercises that option here.

5          Accordingly, IT IS HEREBY ORDERED:

6          1.     Plaintiff’s Rule 56(d) request for additional discovery, ECF No. 9 at

7                 1–8, is GRANTED.

8          2.     Defendant’s summary judgment motion, ECF No. 6, is DENIED

9                 WITH LEAVE TO RENEW, as indicated above.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel.

12         DATED this 18th day of October 2019.

13

14                      SALVADOR MENDOZA, JR.
                        United States District Judge
15

16

17

18

19

20

     ORDER GRANTING PLAINTIFF’S REQUEST FOR ADDITIONAL
     DISCOVERY AND DENYING DEFENDANT’S SUMMARY JUDGMENT
     MOTION WITH LEAVE TO RENEW - 4
